As filed with the Securities and Exchange Commission on May 14, 2013 Registration No. 333-184948 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 4 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HEATWURX, INC. (Exact name of registrant as specified in its charter) Delaware 3531 45-1539785 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 6041 South Syracuse Way, Suite 315 Greenwood Village, CO 80111 (303) 532-1641 (303) 532-1642 (fax) Allen Dodge, CFO Heatwurx, Inc. 6041 South Syracuse Way, Suite 315 Greenwood Village, CO 80111 (303) 532-1641 (303) 532-1642 (fax) (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Ronald N. Vance The Law Office of Ronald N. Vance & Associates, P.C. 1656 Reunion Avenue Suite 250 South Jordan, UT 84095 (801) 446-8802 (801) 446-8803 (fax) APPROXIMATE DATE OF COMMENCEMENT OF PROPOSED SALE TO THE PUBLIC: As soon as practical after this registration statement is declared effective by the SEC.
